UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 13-6689


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

           v.

EVERTON   BARTLEY,   a/k/a   Frederick   Alexander   Martin,   a/k/a
John,

                        Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:00-cr-00210-FDW-4)


Submitted:   September 26, 2013           Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everton Bartley, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Everton   Bartley   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     United States v. Bartley, No. 3:00-cr-00210-

FDW-4 (W.D.N.C. Sept. 14, 2012).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                              AFFIRMED




                                  2